Exhibit 10.16

EXECUTION VERSION

 

LOGO [g827576g90l19.jpg]

Venus Concept Canada Corp.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Domenic Serafino (“Executive”) and the “Company (together referred to
herein as the “Parties”), effective as of January 1, 2016 (the “Effective
Date”).

1. Employment.

(a) General. The Company currently employs Executive as a full-time employee of
the Company, and desires to continue to employ Executive effective as of the
Effective Date in the position set forth in this Section 1. and upon the other
terms and conditions herein provided.

(b) Position and Duties. Executive shall have the title of Chairman and Chief
Executive Officer of the Company, and shall report to the Board of Directors.
Executive shall also serve in such other capacity or capacities as the Company
may from time to time prescribe. As a Company employee, Executive will continue
to be expected to comply with Company policies.

(c) Location. Executive shall perform services for the Company from the
Company’s offices located at 255 Consumers Rd. in Toronto, Canada or, with the
Company’s consent, at any other place in connection with the fulfillment of
Executive’s role with the Company; provided, however•, that the Company may from
time to time require Executive to travel temporarily to other locations in
connection with the Company’s business.

(d) Exclusivity. It is the Company’s understanding that there is not any other
agreement with a prior employer that would restrict Executive from performing
the duties of Executive’s position with the Company and Executive represents
that such is the case. Moreover, Executive agrees that, during Executive’s
employment with the Company, Executive will not engage in any other employment,
occupation, consulting or other business activity directly related to a business
involved in the development, manufacturing and/or marketing of noninvasive.
minimally invasive aesthetic technologies and other support marketing services
or products specific to the business of the Company during Executive’s
employment (a “Competing Business”), nor will Executive engage in any other
activities that materially conflict with Executive’s obligations to the Company.

2. Compensation and Related Matters.

(a) Base Salary. Executive’s annual base salary (as may be increased from time
to time, the “Base Salary”) will be USD S500,000, less payroll deductions and
all required withholdings, payable in accordance with the Company’s normal
payroll practices. At the beginning of each calendar year, the Executive shall
have the option to elect to be compensated for the forthcoming year in US
dollars as per the terms of this warder, or in an equivalent amount payable in
local currency, based on the exchange rate at the date of the election.. The
Board of Directors shall review Executive’s Base Salary periodically and any
increase to Executive’s Base Salary, if any, will be made solely at the
discretion of the Board of Directors.



--------------------------------------------------------------------------------

(b) Bonus. Executive will continue to be eligible to receive a discretionary
annual performance bonus, with a target achievement: of Seventy five percent
(75%) of Executive’s then Base Salary (the “Annual Bonus”). Any Annual Bonus
amount payable shall be based on the achievement of performance goals to be
established by the Company and its Board of Directors after consultation with
Executive at the start of each fiscal year. The Board of Directors shall review
Executive’s Annual Bonus periodically. Any Annual Bonus earned by Executive
pursuant to this section shall be paid to Executive, less authorized deductions
and required withholding obligations, within two and a half months following the
end of the fiscal year to which the bonus relates.

(c) Equity Awards. Beyond what has already been allocated to the Executive to
date, the Executive shall be eligible to receive grants of equity awards at the
Company’s sole discretion post completion of the Company’s initial public
offering as part of its Evergreen program.

(d) Vacation; Benefits. Executive shall be entitled to four (4) weeks paid
time-off and such other benefits in accordance with Company policy for similarly
situated senior management of the Company.

(e) Business Expenses. The Company shall continue to reimburse Executive for all
reasonable business expenses incurred in the conduct of Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policies. In
addition, the Company shall continue to reimburse or directly pay the costs
incurred by Executive for any reasonable travel expenses and reasonable
accommodations. The expenses referred in this Section 2(e) shall be paid
directly by the Company or reimbursed upon Executive’s submission of vouchers
and an expense report in such form as may be required by the Company consistent
with the Company’s policies in. place from time-to-time. The Executive will be
entitled to travel lowest fare business class for any trips greater than 5 hours
in length. The Executive wilt also be entitled to receive $1,000 per month car
allowance.

(f) Indemnification. The Company and Executive shall continue to be bound by
that certain Indemnification Agreement entered into between Executive and the
Company. In addition, the Company agrees to continue to maintain Directors and
Officers Liability Insurance providing a level of protection of no less than
55,000.000 for so long as Executive serves as a director and/or officer of the
Company.

3. Changes to Terms of Employment, Executive’s job duties, title and
responsibility and reporting level, work schedule, compensation and benefits, as
well as the Company’s personnel policies and procedures, are subject to change
by the Company with prospective effect, with or without notice, at any time,
except as prohibited by law.

 

- 2 -



--------------------------------------------------------------------------------

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations. Executive hereby acknowledges and agrees that all
Personal Property (as defined below) and equipment furnished to, or prepared by,
Executive in the course of, or incident to, Executive’s employment, belongs to
the Company and shall be promptly returned to the Company upon termination of
Executive’s employment (and will not be kept in Executive’s possession or
delivered to anyone else). For purposes of this Agreement, “Personal Property”
includes, without limitation, all books, manuals, records, reports, notes,
contracts, lists, blueprints, and other documents, or materials, or copies
thereof (including computer files), keys, building card keys, company credit
cards, telephone calling cards, computer hardware and software, cellular and
portable telephone equipment, personal digital assistant (“PDA”) devices, and
all other proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates. In addition, Executive shall
continue to be subject to the Confidential Information Agreement. The
representations and warranties contained herein and Executive’s obligations
under Subsection 4(a) and the Confidential Information Agreement (the terms of
which are incorporated herein) shall survive the termination of Executive’s
employment and the termination of this Agreement.

(b) Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date of termination of Executive’s employment
with the Company (or such earlier date as may be required by applicable law):
(i) any portion of Executive’s Base Salary earned through Executive’s date of
termination of employment not theretofore paid, (ii) any expenses owed to
Executive under Section 2(e) above, (iii) any accrued but unused vacation pay
owed to Executive pursuant to Section 2(d) above, and (iv) any amount arising
from Executive’s participation in, or benefits under, any employee retains,
benefit plans, programs or arrangements under Section 2(d) above, which amounts
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs or arrangements.

(c) Covered Termination Other Than During a Change in Control Period. If
Executive experiences a Covered Termination at any time other than during a
Change in Control Period, and if Executive executes a general release of all
claims against the Company and its affiliates in a form acceptable to the
Company (a “Release of Claims”) following such Covered Termination, then in
addition to any accrued obligations payable under Section 4(b) above, the
Company shall provide Executive with the following:

(i) Pay in Lieu of Notice. Executive shall be entitled to receive pay in lieu of
notice of termination in an amount equal to Executive’s then-existing annual
Base Salary in effect as of Executive’s termination date, less applicable
withholdings. and payable in a cash lump sum on the first regular payroll date
following the date of Executive’s Release of Claims becomes effective.
Additionally, the Executive will receive one (I times Executive’s target Annual
Bonus assuming achievement of performance goals at target, as in effect as of
Executive’s termination date. Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release of Claims becomes effective.

 

- 3 -



--------------------------------------------------------------------------------

(ii) Benefits Continuation. The Company shall continue Executive’s participation
in group benefits plans sponsored by the Company, subject to the terms and
conditions of such plans, for the period commencing on the date of’ termination
of Executive’s employment through the earlier of (A) the last day of the twelfth
(12th) full calendar month following the date of termination of Executive’s
employment and (B) the date Executive and Executive’s covered dependents, if
any, become eligible for coverage under another employer’s plan(s). Executive
shall notify the Company immediately it’ Executive becomes covered by a group
plan of a subsequent employer.

(d) Covered Termination During a Change in Control Period. If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive executes a Release of Claims, following such Covered Termination, then
in addition to any accrued obligations payable under Section 4(b) above, the
Company shall provide Executive with the following:

(i) Pay in Lieu of Notice. Executive shall be entitled to receive pay in lieu of
notice of termination in an amount equal to the sum of (A) two (2) times
Executive’s then-existing annual Base Salary plus (B) one and one half (1 1/2)
times Executive’s target Annual Bonus assuming achievement of performance goals
at target, as in effect as of Executive’s termination date. Such amount will be
subject to applicable withholdings and payable in a single lump sum cash payment
on the first regular payroll date following the date the Release of Claims
becomes effective.

(ii) Equity Awards. Each outstanding equity award, including, without
limitation. each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each ease, with respect to one hundred percent (100%) of the then-unvested
shares subject to such outstanding award effective as of immediately prior to
such the date of termination of Executive’s employment.

(iii) Benefits Continuation. The Company shall continue Executive’s
participation in group benefits plans sponsored by the Company, subject to the
terms and conditions of such plans, for the period commencing on the date of
termination of Executive’s employment through the earlier of (A) the last day of
the twelfth (12th) full calendar month following the date of termination of
Executive’s employment and (B) the date Executive and Executive’s covered
dependents, if any, become eligible for coverage under another employer’s
plan(s). Executive shall notify the Company immediately if Executive becomes
covered by a group plan of a subsequent employer.

(e) Termination for Cause. The Company may terminate the Executive’s employment
at any time. for Cause, without notice or any payment in lieu thereof, and upon
payment of the accrued obligations payable under Section 4(b) above, shall have
no further obligations to the Executive.

(f) Non-Compete, Non-Solicitation. While employed with the Company and i) in the
case of resignation or Covered Termination Other Than During a Change in Control
Period, for a period of twelve (12) months after the last day of Executive’s
employment with the Company, and ii) in the case of Covered Termination During a
Change in Control Period or Termination for Cause for a period of twenty four
(24) months after the last day of Executive’s employment with

 

- 4 -



--------------------------------------------------------------------------------

the Company, the Executive will not directly or indirectly participate or assist
in selling, attempting to sell or planning to sell, or become employed by any
entity which sells or plans to sell, any Products / Services related to
invasive, minimally invasive or non-invasive aesthetic devices or products in
any jurisdiction in which the Company, has engaged in efforts to market its
goods or services within the ninety (90) days period immediately preceding the
last day of the Executive’s employment with the Company.

Executive further agrees that, during the Executive’s employment with the
Company and i) in the case of resignation or Covered Termination Other Than
During a Change in Control Period, for a period of twelve (12) months after the
last day of Executive’s employment with the Company, and ii) in the case of
Covered Termination During a Change in Control Period or Termination for Cause
for a period of twenty four (24) months after the last day of Executive’s
employment with the Company, he shall not, directly or indirectly: (i) solicit.
induce, entice or attempt to entice any employee or contractor of the Company
who was an employee or contractor of the Company within the twelve (12) months
preceding the date of termination of the Executive’s employment, to terminate
his or her employment, contractual, or other relationship with the Company;
(ii) solicit or accept any business for any product sold, manufactured,
imported, licensed or distributed by the Company (as of the date of termination
of the Executive’s employment) from any person, firm or corporation that was a
customer of the Company within the twelve (12) months preceding the date of
termination; and (iii) solicit, induce, entice or attempt to entice any customer
or supplier of the Company that was a customer or supplier of the Company within
the twelve (12) months preceding the date of termination of the Executive’s
employment, to terminate its business relationship with the Company.

(g) Full and Final Satisfaction• No Other Obligations. The payments and benefits
provided under this Section 4 shall be inclusive of all of Executive’s statutory
entitlements to notice or pay in lieu thereof and severance pay, if any, and
will be provided to Executive in full and final satisfaction of his entitlements
to notice, pay in lieu of notice, severance, and any other payments or benefits
arising from Executive’s employment and termination thereof, pursuant to
contract, tort, statute, common law, or otherwise. The provisions of this
Section 4 shall supersede in their entirety any severance payment or other
arrangement provided by the Company, including, without any prior agreement and
any severance plan/policy of the Company.

(h) No Requirement to Mitigate: Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any• Party.

(i) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

 

- 5 -



--------------------------------------------------------------------------------

5. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 5(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the General Counsel of the Company.

7. Miscellaneous Provisions.

(a) Confidentiality Agreement. As a condition of Executive’s employment with the
Company, Executive shall continue to abide by the Confidential Information
Agreement between Executive and the Company also dated January 1, 2016.

(b) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, provincial, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise. If Executive is
indebted to the Company on the date of his or her termination of employment, the
Company reserves the right to offset any payments in lieu of notice under this
Agreement by the amount of such indebtedness.

(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

- 6 -



--------------------------------------------------------------------------------

(d) Whole Agreement. This Agreement and the Confidential Information Agreement
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior arrangements and understandings
regarding same, including, without limitation, any severance plan of the Company
and the Prior Agreement. Executive agrees and acknowledges that this Agreement
supersedes and replaces in its entirety the Prior Agreement.

(e) Amendment. This Agreement cannot be amended or modified except by a written
agreement signed by Executive and an authorized member of the Company.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Province of Ontario, and the
laws of Canada applicable therein.

(g) Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal, and such unenforceable, invalid or illegal provision shall be deemed
severed from this Agreement and the remaining terms shall continue in full force
and effect.

(h) Interpretation: Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with. Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(i) Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

8. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Company.. The “Company” means Venus Concept Ltd., which conducts business in
Canada through its 100% owned subsidiary, Venus Concept Canada Corp. Venus
Concept Ltd. has authorized Venus Concept Canada Corp. to enter this agreement
on its behalf.

(b) Board. The “Board” means the Company’s board of directors.

 

- 7 -



--------------------------------------------------------------------------------

(c) Cause. “Cause” means (i) theft or falsification of any employment or Company
records committed. by Executive that is not trivial in nature; (ii) malicious or
willful, reckless disclosure by Executive of the Company’s confidential or
proprietary information; (iii) commission by Executive of any immoral or illegal
act or any cross or willful misconduct, where a majority of the non-employee
members of the Board reasonably determines that such act or misconduct has
(A) seriously undermined the ability of the Board to entrust Executive with
important matters or otherwise work effectively with Executive, (B) contributed
to the Company’s loss of significant revenues or business opportunities, or
(C) significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or (iv) the willful failure or refusal
by Executive to follow the reasonable and lawful directives of the Board,
provided such failure or refusal continues after Executive’s receipt of
reasonable notice in writing of such failure or refusal and an opportunity of
not less than thirty (30) days to correct the problem. Anything herein to the
contrary notwithstanding, no act, or failure to act, on Executive’s part shall
be considered “willful” unless it is done, or omitted. to be done, by Executive
without a good faith belief that Executive’s action or omission was in, or not
opposed to, the best interests of the Company.

(d) Change in Control “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

(i) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13(d)(3) under the Securities Exchange Act of 1934, as amended)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition;

(ii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions.

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

- 8 -



--------------------------------------------------------------------------------

(B) after which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 8(c)(iii)(B) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the province of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

(e) Change in Control Period. “Change in Control Period” means the period of
time commencing three (3) months prior to a Change in Control and ending twelve
(12) months following the Change in Control.

(f) Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment by the Company other than for Cause or termination by
Executive for Good Reason.

(g) Good Reason. “Good Reason” means Executive’s right to resign from employment
with the Company after providing written notice to the Company within sixty
(60) days after one or more of the following events occurs without Executive’s
consent provided such event remains uncured thirty (30) days after Executive
delivers to the Company of written notice thereof (i) a material reduction in
Executive’s authority, duties and responsibilities as Chief Executive Officer,
including a material reduction of authority, duties and responsibilities which
results from Executive no longer serving as an officer of the Company; (ii) a
material reduction by the Company in Executive’s Base Salary in effect
immediately prior to such reduction; or (iii) the failure of any entity that
acquires all or substantially all of the assets of the Company in a Change in
Control to assume the Company’s obligations under this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

Signature Page to Employment Agreement

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

Employee:     Venus Concept Canada Corporation: Signature:   /s/ Domenic
Serafino     Signature:   /s/ Fritz LaPorte Name:   Domenic Serafino     Name:  
Fritz LaPorte Date:   December 22, 2015     Title: Fritz LaPorte, On behalf of
the board of directors of Venus       Concept Ltd.       Date: December 22, 2015

 

- 10 -